UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,

             - against -                            17 CR 490 (NRB)

FRANKLYN STERLING and XAVIER                     MEMORANDUM AND ORDER
DELISER,

                    Defendants.
---------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Defendants Franklyn Sterling and Xavier Deliser stand charged

in a single-count indictment with murder through the use of a

firearm during and in relation to crimes of violence in violation

of 18 U.S.C. § 924(j) and 2.          ECF No. 1.      Before the Court are

defendants’ motions to: (1) dismiss the indictment, or, in the

alternative, compel disclosure of grand jury minutes, ECF Nos. 50

and 51; (2) compel disclosure of material relating to out-of-court

identifications and further that the Court hold a Wade hearing to

explore the circumstances surrounding the identifications, ECF No.

59; (3) compel disclosure of Brady and Giglio material, id.; and

(4) require the Government to provide defendants with typed,

substantially verbatim notes of the Government’s meetings with

potential witnesses, ECF No. 60. 1


1     Defendants made several other motions that have either been obviated by
the Government’s response, see Def. Sterling’s Reply Ltr. (“Reply Br.”) at 1,
Apr. 26, 2019, ECF No. 67, or resolved by the Court in its letter to the parties
dated April 30, 2019, see Ltr., ECF No. 68.
       We address the merits of each motion in turn, beginning with

defendants’ motion to dismiss the indictment.               Defendants argue

that    the   Government    failed    to   disclose    certain     exculpatory

evidence during the course of the grand jury proceedings, and

further that a testifying law enforcement agent misled grand jurors

in responding to a question about the appearance of another suspect

(“Individual-1”).       Defendants’ allegations are not grounds for

dismissing     an   otherwise     valid    indictment.        As   defendants

acknowledge, “the government ha[s] no duty to present exculpatory

evidence to the grand jury.” 2       United States v. Bove, 888 F.3d 606,

611 (2d Cir. 2018) (citing United States v. Williams, 504 U.S. 36,

46 (1992)).     Moreover, “defendant[s’] complaint that a government

agent gave the grand jury misleading testimony . . . is in essence

a challenge to the reliability or competence of the evidence and,

absent other prosecutorial misconduct, will not support dismissal

of an indictment.”      United States v. Jones, 164 F.3d 620 (2d Cir.

1998); see also Williams, 504 U.S. at 54–55.            Because neither the

failure to disclose exculpatory evidence nor the presentation of

allegedly misleading testimony is sufficient to warrant dismissal

of an otherwise valid indictment, defendants’ motion is denied. 3


2
      That the Government nevertheless did present substantial exculpatory
evidence relating to the arrest and initiation of state grand jury proceedings
against Individual-1 did not trigger some greater obligation to disclose
additional evidence favorable to the defense.

3     Given that defendants have failed to make “concrete allegations of
Government misconduct,” United States v. Leung, 40 F.3d 577, 582 (2d Cir. 1994),


                                       2
       Defendants have also failed to persuade the Court that they

are entitled to a Wade hearing to assess the suggestiveness and

reliability         of        a    cooperating           witness’s       identifications           of

defendants.              “A       pre-trial         hearing       on   the      reliability        of

identification           evidence        is    not       required.”          United    States      v.

Salomon-Mendez, 992 F. Supp. 2d 340, 342 (S.D.N.Y. 2014).                                   Rather,

to    be   entitled       to       a    hearing      a   defendant       “must      allege    facts

supporting his contention that the identification procedures used

were impermissibly suggestive.”                      United States v. Berganza, No. 03

Cr.    987,   2005       WL       372045,      at    *10    (S.D.N.Y.        Feb.     16,    2005).

Defendants’ conclusory assertion that the appearance of the phrase

“CONFIDENTIAL        FOR          LAW   ENFORCEMENT        USE     ONLY”     below    Sterling’s

photograph rendered the procedure “overwhelming[ly] suggestive,”

Reply Br. at 2, fails to satisfy this burden, as nine of the other

ten photographs used in the array also contain clear indicia of a

connection     to        law      enforcement,           such   as     arrest    dates,      arrest

numbers,      and    conspicuous              headers      reading      “NY/NJ      HIDTA     [High

Intensity     Drug        Trafficking          Areas]”       or    “New      York   City     Police

Department.”             Moreover,         defendants’          mere    speculation         that    a

hearing may reveal unduly suggestive conduct on the part of law

enforcement agents administering the procedures is “insufficient

to warrant a pre-trial hearing on the identification evidence.”



we further deny defendants’ request to compel production of the grand jury
minutes.


                                                     3
United States v. Padilla, No. S1 94 CR. 313 (CSH), 1994 WL 681812,

at *8 (S.D.N.Y. Dec. 5, 1994).

       Although,      given      the    absence    of    any    showing    of     undue

suggestiveness or impropriety, no further inquiry is required for

the Court to reject defendants’ motion for a Wade hearing, see

Raheem v. Kelly, 257 F.3d 122, 133 (2d Cir. 2001), we nevertheless

find    that    the      cooperating      witness’s      familiarity      with     each

defendant provides an independent ground for denying defendants’

request.       See Salomon-Mendez, 992 F. Supp. at 342–43 (S.D.N.Y.

2014)    (relying      on     the      Government’s     representation      that     an

identifying witness had a prior relationship with the defendant in

denying a motion for a Wade hearing); Wiggins v. Greiner, 132 F.

App’x 861, 865 (2d Cir. 2005) (“[The witness’s] independent ability

to identify [the defendant] was demonstrated in an even more

convincing manner [than providing a description of the murderer]:

he provided his name.”).               The witness here told law enforcement

that    he   had   previously        participated       in   armed   robberies     with

Sterling     and   had    “had      problems    with    [Deliser]    in   the    past,”

Gov’t.’s Opp. Br. at 18, ECF No. 63, and further referenced each

defendant by name prior to seeing their photographs.                      For all of

these reasons, we deny defendants’ motion for a Wade hearing. 4


4     In light of the foregoing, we also deny defendants’ motion for an order
compelling the production of all “law enforcement notes/reports surrounding the
viewing [of the photographs used in the identification procedures].”       Def.
Sterling’s Omnibus Mot. at 4, ECF No. 59. To be clear, this decision does not
circumscribe the scope of the Government’s discovery obligations under Giglio


                                            4
      We next turn to defendants’ request for an order compelling

the immediate disclosure of Brady and Giglio material, which

defendants contend includes an explanation as to why the Government

apparently      rejected      an     eyewitness’s         identification     of

Individual-1.     Until proven otherwise, we accept the Government’s

unequivocal representations that it has complied with (and will

continue to comply with) its disclosure obligations under Brady v.

Maryland, 373 U.S. 83 (1963).           See United States v. Underwood,

2005 WL 927012, 04 Cr. 424 (RWS) (S.D.N.Y. Apr. 21, 2005) (“The

courts of this Circuit repeatedly have denied pretrial requests

for discovery orders pursuant to Brady where the government has

made such good faith representations.”).           We similarly accept the

Government’s good faith assurances that it will provide the defense

with impeachment materials consistent with the requirements set

forth in Giglio v. United States, 405 U.S. 150 (1972). 5             As to the

Government’s     rationale    for   “rejecting”     the    testimony   of   the

eyewitness who identified Individual-1 as one of the perpetrators

of the crime charged, the Government is under no obligation to

provide the defense with its own views of specific pieces of

evidence and we decline to compel such disclosure.



or 18 U.S.C. § 3500, which may (or may not) otherwise require the production of
the described notes or reports.

5
      To the extent that the timing of the disclosure of Giglio material remains
unresolved, the Government is hereby ordered to produce it no later than May
31, 2019.


                                       5
        Finally, the Government is not required to take notes when it

meets     with     potential     witnesses,       let   alone      undertake      the

significantly         more     burdensome        task   of       creating      typed,

"substantially        verbatim"     transcriptions          of    said      meetings.

Defendants'       motion to compel    the      creation and/or production of

such material is therefore denied.

        For the    foregoing   reasons,       defendants'    pending motions are

denied.     The parties are hereby directed to file any motions in

limine no later than May 20,          2019,      with responses due by May 28

and replies due by May 31.           The parties are further directed to

file their proposed voir dire and requests to charge no later than

June 3, 2019.

        SO ORDERED.
                         I
Dated:       New York,. New York
             May _ft_, ·2019


                                                 UNITED STATES DISTRICT JUDGE




                                          6
